Plaintiff in error, Richard Dudley, was convicted at the October, 1910, term of the county court of Adair county, on a charge of having the unlawful possession of intoxicating liquors with intent to sell the same, and was adjudged to pay a fine of one hundred dollars, and be confined in the county jail for a period of sixty days. Following the rule laid down in the case ofBrooks Andrews v. State, infra, decided at the present term of court, this cause is reversed and remanded, with directions to the trial court to grant a new trial.